



FIRST AMENDMENT TO CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of June 8,
2016, is entered into among Raymond James Financial, Inc., a Florida corporation
(the “Borrower”), the Lenders party hereto and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders, the Swing Line Lenders and Bank of America,
N.A., as Administrative Agent, entered into that certain Credit Agreement, dated
as of August 6, 2015 (as amended or modified from time to time, the “Credit
Agreement”); and


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. Subject to the satisfaction of the conditions precedent set
forth in Section 2 hereof, the Credit Agreement is hereby amended as follows:


(a)    The definition of “Arrangers” in Section 1.01 of the Credit Agreement is
hereby amended in its entirety to read as follows:


“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and Regions
Capital Markets, in their capacity as joint lead arrangers and joint
bookrunners.


(b)    In the definition of “Consolidated Funded Indebtedness” in Section 1.01
of the Credit Agreement, the following subclause (iv) is hereby added to the
proviso at the end of such definition immediately following subclause (iii)
thereof:


and (iv) Federal Home Loan Bank advances to Raymond James Bank National
Association up to an amount, at any time, not to exceed, in the aggregate, 5% of
Consolidated Total Capitalization at such time (as Consolidated Total
Capitalization is calculated immediately prior to giving effect to this clause
(iv)).


(c)    In the definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement, the following subclause (iii) is hereby added immediately following
subclause (ii) of clause (d) thereof:


or (iii) become the subject of a Bail-in Action.





--------------------------------------------------------------------------------







(d)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




(e)    The following new Section 5.14 is hereby added immediately following
Section 5.13 of the Credit Agreement:    


5.14    EEA Financial Institution.


The Borrower is not an EEA Financial Institution.


(f)    The following new Section 11.19 is hereby added immediately following
Section 11.18 of the Credit Agreement:




2



--------------------------------------------------------------------------------





11.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
2.    Conditions Precedent. This Agreement shall be effective upon receipt by
the Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Required Lenders and Bank of America, N.A., as Administrative
Agent.


3.    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the date of this Agreement, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


4.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Borrower thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    The Borrower hereby represents and warrants as follows:


(i)    The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.




3



--------------------------------------------------------------------------------





(ii)    This Agreement has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
the Borrower of this Agreement other than those that have already been obtained
and are in full force and effect.


(c)    The Borrower further represents and warrants to the Lenders that (i) the
representations and warranties of the Borrower set forth in Article V of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(d)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered.


(e)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.




[SIGNATURE PAGES FOLLOW]


4



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


 
 
 
BORROWER:
 
RAYMOND JAMES FINANCIAL, INC., a Florida corporation
 
 
 
 
 
By: /s/Jeffrey P. Julien
 
 
Name: Jeffrey P. Julien
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 











RAYMOND JAMES FINANCIAL, INC.
FIRST AMENDMENT



--------------------------------------------------------------------------------





 
 
 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
By: /s/Cindy Jordan 
 
 
Name: Cindy Jordan
 
 
Title: Assistant Vice President
 
 
 
LENDERS:
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
By: /s/Sherman Wong
 
 
Name: Sherman Wong
 
 
Title: Director
 
 
 
 
 
REGIONS BANK, as a Lender and a Swing Line Lender
 
 
 
 
 
By: /s/Peter Wesemeier
 
 
Name: Peter Wesemeier
 
 
Title: Managing Director
 
 
 
 
 
CITIBANK, N.A., as a Lender and a Swing Line Lender
 
 
 
 
 
By: /s/Dane Graham
 
 
Name: Dane Graham
 
 
Title: Managing Director
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender and a Swing Line Lender
 
 
 
 
 
By: /s/Leo Lai
 
 
Name: Leo Lai
 
 
Title: Executive Director
 
 
 
 
 
U.S. BANK, NATIONAL ASSOCIATION, as a Lender and a Swing Line Lender
 
 
 
 
 
By: /s/Michael Ugliaroto
 
 
Name: Michael Ugliaroto
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 





RAYMOND JAMES FINANCIAL, INC.
FIRST AMENDMENT



--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
By: /s/Brian Waldron
 
 
Name: Brian Waldron
 
 
Title: Assistant Vice President
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
 
 
 
By: /s/Yael Eisenberg
 
 
Name: Yael Eisenberg
 
 
Title: Asst. Vice President
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By: /s/Alaa Shraim
 
 
Name: Alaa Shraim
 
 
Title: Vice President
 
 
 
 
 
THE BANK OF NEW YORK MELLON, as a Lender
 
 
 
 
 
By: /s/Thomas Owens
 
 
Name: Thomas Owens
 
 
Title: VP







RAYMOND JAMES FINANCIAL, INC.
FIRST AMENDMENT

